Appellant was not entitled to resort to the remedy of mandamus without availing herself of the right to appeal to the Board of Standards and Appeals. (Matter of Towers Management Corp. v.Thatcher, 271 N.Y. 94; decided May 19, 1936.) That Board is also empowered on a proper application to consider the argument here made on the basis of unnecessary hardship. (Amended Building Zone Resolution, § 21; see New York Code of Ordinances, Appendix B.)
The order should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Order affirmed. *Page 285